*579ORDER
PER CURIAM:
On January 19, 2007, the parties filed a joint motion for remand in which they propose that: (1) the June 22, 2004, Board of Veterans’ Appeals (Board) decision on appeal be vacated with respect to the denial of service connection for a bilateral leg disability, (2) VA accord Mr. Napper a medical examination conducted by a qualified physician to ascertain the nature and etiology of his current disorder, (3) the Board obtain copies of the Court’s order and the joint motion for remand and incorporate them into Mr. Napper’s claims file, and (4) Mr. Napper be permitted to submit additional evidence and argument.
The Court expresses its appreciation to the Veterans Consortium Pro Bono Program for securing an amicus curiae in this appeal. The Court also extends its gratitude to attorney Douglas J. Rosinski for serving as amicus curiae in this matter and filing a brief with the Court.
On consideration of the foregoing, it is
ORDERED that the Board’s June 22, 2004, decision with respect to entitlement to VA benefits for a bilateral leg disability is VACATED and the matter is REMANDED to provide Mr. Napper with a medical examination followed by readjudi-cation of his claim. On remand, Mr. Napper is permitted to submit additional evidence and argument to support his claim. See Kay v. Principi, 16 Vet.App. 529 (2002). Further, this order and the joint motion for remand will be included in Mr. Napper’s claims file. See id.; see also Fletcher v. Derwinski, 1 Vet.App. 394 (1991). Under Rule 41(b) of the Court’s Rules of Practice and Procedure, this order is the mandate of the Court.